Citation Nr: 9911537	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of right shoulder surgery, currently rated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of 
injury (laceration) to the right forearm, currently rated as 
10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1965 to 
March 1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a October 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).


FINDINGS OF FACT

1.  The appellant's right shoulder disability is currently 
manifested by complaints of pain and weakness in the shoulder 
with overhead activities, with clinical findings for 160 
degrees of flexion, but absent clinical findings for impaired 
strength, impingement, pain on use, sulcus, drawer sign, 
grating, and weakness of the shoulder girdle muscles or 
rotator cuff muscles.

2.  The appellant's right wrist disability is currently 
manifested by complaints of hand cramps, decreased grip 
strength, sensitivity to palpation along the skin overlying 
the surgical scar, and an inability to move the index finger 
and right thumb independently, with clinical findings on VA 
examination in January 1998 for a nontender scar over the 
radial and volar aspect of the forearm, satisfactory fist 
clenching and pinch function, normal extension of the fingers 
in flexion, limitation of wrist motion (45 degrees on 
dorsiflexion, 30 degrees on volar flexion, 30 degrees on ulna 
deviation, and 30 degrees on radial deviation), and tenodesis 
involving the thumb and index finger.

3.  The appellant's right ankle disability is currently 
manifested by complaints of occasional right ankle pain and 
locking, as well as, intermittent soreness and swelling, 
absent clinical findings for moderate limitation of motion or 
ankylosis, or objective medical evidence showing an inability 
to perform the normal working movements of right ankle, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for post operative residuals of right shoulder 
surgery are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 5203 
(1998).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of injury (laceration) to the right 
forearm are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 5215 
(1998).

3.  The schedular criteria for a rating in excess of 10 
percent for residuals of a right ankle fracture are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reflect that the appellant sustained 
a right ankle fracture in January 1966 when he slipped while 
running an obstacle course.  In November 1966, the appellant 
sustained a laceration to the right forearm during a 
motorcycle accident; tendon repair was required.  He received 
physiotherapy to the right hand and shoulder.  In February 
1967, the appellant underwent repair of rotary cuff tear of 
the right shoulder.

By a rating decision dated August 1969, service connection 
was established for post operative residuals of right 
shoulder surgery, residuals of injury (laceration) to the 
right forearm, and residuals of a right ankle fracture.  Each 
disability was rated at the noncompensable level.

By a rating decision dated August 1983, post operative 
residuals of right shoulder surgery and residuals of injury 
(laceration) to the right forearm were each rated 10 percent 
disabling.  This evaluation was based on April 1983 VA 
examination findings for some abnormal prominence of the 
lateral end of the clavicle, and evidence of defect in thumb 
and index flexion.  A noncompensable evaluation was continued 
for residuals of right ankle fracture as recent clinical 
findings were negative for deformity and loss of mobility.

In August 1993, the appellant requested an increased rating 
for his service-connected disabilities.

In August 1993, a VA examination was conducted.  The 
appellant complained of occasional right ankle discomfort 
walking down stairs (dorsiflexion).  He denied medical care 
for this or use of any pain medications for the right ankle 
condition.  The appellant is right handed.  He complained of 
pain and weakness with overhead activities, which required 
him to extend his right arm, and which also caused 
discomfort.  The appellant reported that his last medical 
follow-up for the right shoulder was with the VA in 1984.  
Regarding his right forearm injury, the appellant complained 
of symptoms of decreased grip strength and sensitivity to 
palpation along the skin overlying the surgical scar.  Also, 
he reported that he was unable to move his right index finger 
and right thumb independently.  Examination of the right 
shoulder revealed full range of motion, with crepitus of the 
acromiohumeral joint with terminal abduction.  Right shoulder 
strength was 5/5, and his drop arm test was negative.  There 
was negative impingement sign.  Examination of the right 
forearm (wrist and fingers) revealed normal right wrist 
motion, but with complaints of some pain on terminal 
extension.  There was also good strength about the hand and 
no true evidence of a prior flexor tendon injury.  Palpable 
bony deformity over the right wrist, distal radius, was found 
along with a scar, but there were no true skin changes that 
would suggest reflex sympathetic dystrophy and there was no 
hypersensitivity to touch.  The examiner commented that he 
observed the right fingers and that they were able to move 
independently.  Examination of the right ankle was negative 
for palpable deformity about the right ankle and muscle 
strength was 5/5.  Right ankle range of motion was normal and 
anterior drawer testing was negative.  There was no soft 
tissue effusion about the right ankle.

In January 1994, a personal hearing was conducted.  The 
appellant testified that he had difficulty working with his 
right arm above his head, which made his work as an 
electrician difficult to perform.  He indicated that he had 
right shoulder pain for which he took pain medication.  
Regarding the right wrist and fingers, the appellant 
complained of occasional cramping and fatigue of the right 
wrist and hand.  Regarding the right ankle, the appellant 
complained that his ankle would occasionally lock in a 
neutral position for a period of 15 to 20 minutes until he 
can work it out.  This reportedly occurred monthly.  The 
appellant also reported occasional ankle pain.

In September 1995, a VA examination was conducted.  The 
appellant reported increasing right shoulder difficulty.  
Examination of the right shoulder revealed full forward 
flexion abduction, 40 degrees of internal rotation versus 80 
degrees on the left side, and 20 degrees of external rotation 
versus 60 degrees on the left side.  Examination of the 
ankles revealed 10 degrees of dorsiflexion on the right side 
versus 20 degrees on the left, and 60 degrees of plantar 
flexion on both the right and left side.  Examination of the 
right forearm revealed an irregular v-shaped scar over the 
medial and dorsal aspect.  There was full range of motion in 
wrist and full flexion/extension of the fingers.  It was 
noted that "the extensor tendon to the thumb and index 
finger apparently have been sutured together so they act as 
one unit."  The examiner concluded as follows:  The 
appellant had a trimalleolar fracture of the right ankle with 
residual minimal restriction of dorsiflexion; the appellant 
had right shoulder rotator cuff tear repair with residual 
restriction of motion and credible complaints; the appellant 
had a deep laceration of the right forearm, with residual 
tenodesis of the extensor tendons to the thumb and index 
finger, but with good function of the hand and wrist.

In July 1997, VA outpatient treatment records dated April 
1996 to April 1997 were received.  These records 
predominantly show complaints of skin rash problems and 
nonservice-connected left shoulder complaints.  In April 
1997, the appellant complained that he wakes at night due to 
severe right shoulder pain.  He also reported right middle 
finger pain.  Examination of the right shoulder revealed 80 
degrees of abduction, some mild tenderness in the subacromial 
region, and some mild decreased internal rotation of the 
right shoulder.

In January 1998, a VA examination was conducted.  The 
appellant complained of right shoulder pain, occasional 
locking of the right ankle with intermittent soreness and 
swelling, and right hand cramps with 4th and 5th fingers drop 
down, absent pain.  The appellant reported that he has 
arthritis of multiple joints.  He was noted to receive Social 
Security Administration disability compensation because of 
job related lumbar spine injury.  Examination of the right 
shoulder revealed a healed surgical scar.  There was no 
tenderness about the right shoulder.  The range of motion was 
160 degrees on flexion and 130 degrees on abduction.  
External rotation at 90 degrees was 70 degrees and external 
rotation at his side was 30 degrees.  Internal rotation was 
"thumb to T10."  There was a negative sulcus and drawer 
sign in the right shoulder.  There was negative impingement 
sign, crepitus and grating.  There was no weakness of the 
shoulder girdle muscles or rotator cuff muscles.  No pain was 
elicited on testing of the muscles of the right shoulder.  
Examination of the right forearm revealed an irregular v-
shaped, nontender scar over the radial and volar aspect of 
the forearm.  Range of motion was 45 degrees on dorsiflexion, 
30 degrees on volar flexion, 30 degrees on ulna deviation, 
and 30 degrees on radial deviation.  Fist clenching and pinch 
was satisfactory.  There was normal extension of the fingers 
in flexion.  Tenodesis involving the thumb and index finger 
was shown.  Examination of the right ankle revealed normal 
alignment, and no deformity.  There was 25 degrees of 
dorsiflexion from the neutral position, 50 degrees of plantar 
flexion, and 15 degrees of eversion and inversion.  There was 
no laxity noted, and drawer testing was negative.
ANALYSIS

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

1.  Post Operative Residuals of Right Shoulder Surgery

For shoulder and arm impairment, the VA Schedule for Rating 
Disabilities provides 10 percent rating for malunion or 
nonunion without loose motion of the clavicle or scapula, a 
20 percent rating for nonunion with loose movement or 
dislocation of the clavicle and scapula.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1998).

Alternatively, a rating in excess of 10 percent may be 
assigned where there is ankylosis of the scapula and humerus 
(diagnostic code 5200), limitation of arm motion to at least 
shoulder level, i.e. 90 degrees (diagnostic code 5201), or 
impairment of the humerus with malunion, recurrent 
dislocation, fibrous union, nonunion, or flail shoulder 
(diagnostic code5202).  38 C.F.R. § 4.71a

On VA examination of the right shoulder in August 1993, the 
appellant complained of pain and weakness with overhead 
activities, but clinical findings were negative for 
limitation of motion, impaired strength, evidence of 
impingement, and pain on use although there was crepitus on 
motion.  On VA examination of the right shoulder in September 
1995, there was full flexion, but some residual restriction 
of motion and credible complaints of increasing right 
shoulder difficulty.  On VA examination in January 1998, the 
appellant reported right shoulder pain, but examination was 
negative for tenderness about the right shoulder or pain on 
motion. The range of motion was 160 degrees on flexion and 
130 degrees on abduction.  There was no evidence of sulcus, 
positive drawer sign, impingement syndrome, crepitus, or 
grating.  Also, no weakness of the shoulder girdle muscles or 
rotator cuff muscles was found.

A review of the VA outpatient treatment records dated April 
1996 to April 1997 reflects complaints of pain predominantly 
associated with the nonservice-connected left shoulder.

Based on the above findings, and in accordance with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board 
concludes that the criteria for a rating in excess of 10 
percent for right shoulder impairment are not met.  
Notwithstanding, the appellant's subjective complaints of 
increasing right shoulder difficulties and pain, the 
objective medical evidence of record does not show that he is 
unable to perform the normal working movements of shoulder, 
or that there is weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or 
atrophy of disuse.  The objective medical findings of records 
do not show nonunion with loose movement or dislocation of 
the clavicle and scapula as is required for a 20 percent 
rating under diagnostic code 5203.  Furthermore, the 
objective medical findings of record does not show ankylosis 
of the scapula and humerus (diagnostic code 5200), limitation 
of arm motion to at least shoulder level, i.e. 90 degrees 
(diagnostic code 5201), or impairment of the humerus with 
malunion, recurrent dislocation, fibrous union, nonunion, or 
flail shoulder (diagnostic code5202).

While the appellant's sworn testimony that his right shoulder 
disability has made the overhead work of his occupation as an 
electrician difficulty is credible in view of the medical 
history and findings of record, he nonetheless does not meet 
the schedular criteria for a higher disability rating of the 
right shoulder disorder.

The Board notes that provision of 38 C.F.R. § 3.102 is not 
for application in this case as there is not an approximate 
balance of the positive and negative evidence, which does not 
satisfactorily prove or disprove the claim, for the reasons 
discussed above.

2.  Residuals of Injury (Laceration) to the Right Forearm

The schedule provides under diagnostic code 5215 a maximum 10 
percent rating for limitation of wrist motion, whether it is 
palmar flexion limited in line with the forearm or 
dorsiflexion of less than 15 degrees.  A disability 
evaluation in excess of 10 percent requires objective medical 
findings for ankylosis as set out in diagnostic code 5214.  
38 C.F.R. § 4.71a (1998).  Alternatively, where there is 
muscle damage involving the forearm and hand, a 20 or 30 
percent rating may be assigned for moderately severe or 
severe impairment of function, respectively.  See 38 C.F.R. 
§ 4.73, Diagnostic Codes 5307 to 5309 (1998).

In this case, the appellant complains that he has right hand 
cramps, decreased grip strength, sensitivity to palpation 
along the skin overlying the surgical scar, and an inability 
to move his index finger and right thumb independently.  
However, VA examination of the right forearm in January 1998  
revealed an irregular v-shaped, nontender scar over the 
radial and volar aspect of the forearm, with satisfactory 
fist clenching and pinch function, normal extension of the 
fingers in flexion.  Clinical findings were positive for 
limitation of wrist motion (45 degrees on dorsiflexion, 30 
degrees on volar flexion, 30 degrees on ulna deviation, and 
30 degrees on radial deviation) and tenodesis involving the 
thumb and index finger (explaining the appellant's inability 
to mover the thumb and index finger independently).

In view of the above medical findings, which fails to 
demonstrate ankylosis or muscle damage impairing the forearm 
and hand function of the service-connected right wrist, the 
Board finds no basis to modify the orthopedic diagnostic code 
(5215) currently assigned to the appellant's disability.  
Furthermore, as the appellant is currently rated at the 
maximum disability level for wrist disability under 
diagnostic code 5215, an increased rating under the schedule 
is not available.  Only through application of the 
extraschedular provisions may an increased rating for 
residuals of right wrist disability (laceration) be obtained.  
See 38 C.F.R. § 3.321 (b) (1998).  However, as there is no 
evidence of record showing that the right wrist disability 
presents such an exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards, the Board finds that application of the 
extraschedular provisions is not warranted.

3.  Residuals of a Right Ankle Fracture

The VA Schedule for Rating Disabilities provides a 10 percent 
evaluation for moderate ankle limitation of motion and a 20 
percent evaluation for marked ankle limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).  Also, a 
rating in excess of 10 percent is available where there is 
objective evidence of ankylosis.  See Diagnostic Code 5270 
(1998).

At a personal hearing in January 1994 and on VA examination 
in January 1998, the appellant reported that he had 
occasional right ankle pain and locking, as well as, 
intermittent soreness and swelling.  Clinical findings at the 
January 1998 VA examination revealed normal alignment, no 
deformity, and no laxity of the ligaments.  Drawer testing 
was negative.  There was 25 degrees of dorsiflexion from the 
neutral position, 50 degrees of plantar flexion, and 15 
degrees of eversion and inversion.  Additionally, we note 
that on August 1993 VA examination, muscle strength was 5/5, 
there was no limitation of motion, no soft tissue effusion, 
and negative anterior drawer testing.

A review of VA outpatient treatment records dated April 1966 
to April 1997 revealed essentially no complaints or findings 
relative to the right ankle.

Based on the above findings, and in accordance with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board 
finds that the schedular criteria for a rating in excess of 
10 percent are not been met.  There is no evidence of 
moderate limitation of motion or ankylosis.  Additionally, 
the objective medical evidence does not show that the 
appellant is unable to perform the normal working movements 
of right ankle, or that there is weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  Therefore, a rating in 
excess of 10 percent is not warranted.

The Board notes that provision of 38 C.F.R. § 3.102 is not 
for application in this case as there is not an approximate 
balance of the positive and negative evidence, which does not 
satisfactorily prove or disprove the claim, for the reasons 
discussed above.


ORDER

An increased rating for post operative residuals of right 
shoulder surgery is denied.

An increased rating for residuals of injury (laceration) to 
the right forearm is denied.

An increased rating for residuals of a right ankle fracture 
is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

